DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendments dated 9/19/22 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-18 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the computing device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a computing device” and it is unclear if this is the same “computing device” as claimed in Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-22, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 4, 7-22, and 24-26 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being, a method of organizing human activity and/or mathematical algorithms.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for interaction classification and affecting a change in an interaction involving at least two participants, at least one of the participants being a person, the method comprising:
	[receiving] multi-modal data associated with at least one participant of the interaction involving at least two participants;
determining, from at least the multi-modal data […] a plurality of
different behavioral cues expressed by the at least one of the participant during the
interaction by applying at least one […] classifier to the captured multi-modal data, the at least one […] classifier having been trained…using multimodal data comprising known respective behavioral cues; 
	combining at least some of the behavioral cues…sequences;
	determining a respective classification of a nature of at least a portion of the interaction from the combined behavioral cues…by using [an algorithm] to learn salient patterns…interaction; and
	in response to a determination of a negative classification of the nature of at least the portion of the interaction…causing an output […] to communicate a message…interaction;
Further in regard to Claim 1, it claims training/employing “machine learning”  algorithms which are a form of a mathematical/statistical concepts and, thereby, abstract.
In regard to Claim 19, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method […] for training a modeler for interaction classification…of an interaction involving at least two participants, at least one of the participants being a person, the method comprising:
applying a plurality of feature classifiers to multi-modal data […] to attempt to determine a plurality of different behavioral cues expressed by at least one of the participants during the interaction, the feature classifiers having been trained to identifying behavioral cues from multi-modal data…with respective behavioral cues;
training the modeler…using ones of the plurality of feature classifiers successful in
determining the different behavioral cues;
combining at least some of the behavioral cues of at least two different modalities
of the multi-modal data over a plurality of successive temporal interaction sequences;
	training the modeler to determine at least one respective classification of a nature of at least a portion of the interaction…by using a […] data-driven, bottom-up approach to learn salient patterns from the combined behavioral cues…interaction; and
	wherein in response to a determination of a negative classification…the modeler causes an output […] to communicate a message…interaction.
Further in regard to Claim 19, it claims training/employing “machine learning-based” algorithms which is a form of a mathematical/statistical concepts and, thereby, abstract.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer, capturing and communicating signals “electronically”, electronic sensing devices, a computing device, training/employing “machine learning-based” algorithms, and/or a virtual personal assistant, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer, capturing and communicating signals “electronically”, electronic sensing devices, a computing device, training/employing “machine learning-based” algorithms, and/or a virtual personal assistant these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 8 in Applicant’s (published) specification and text regarding same.  In regard to training and employing a machine learning classifier see, e.g., 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 7-22, and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20050246165 A1 by Pettinelli et al (“Pettinelli”), in view of PGPUB US 20040002838 A1 by Oliver et al (“Oliver”).
In regard to Claim 1, Pettinelli teaches a computer-implemented method…comprising:
capturing, using one or more electronic sensing devices, multi-modal data…participants;
(see, e.g., F4, 411);
determining, from at least the multi-modal data…a plurality of different behavioral cues…during the interaction by applying [an algorithm] to the captured multi-modal data […]
(see, e.g., F4, 461 and p31-41 and p66 regarding extracting prosodic feature (“a plurality of different behavioral cues” using an algorithm);
combining at least some of the behavioral cues…sequences;
(see, e.g., see, e.g., p55-59 in regard to employing “a vector of prosodic cues” (“combining at least some of the behavioral”); e.g., p59 in regard to “over a plurality of successive temporal interaction sequences”);
determining a respective classification of a nature of at least a portion of the interaction from the combined behavioral cues [using an algorithm];
(see, e.g., F4, 472 and 490 and F5);
in response to a determination of a negative classification of the nature of at least the portion of the interaction…causing an output of the computing device to communicate a message…interaction;
(see, e.g., F4, 495);

	Furthermore, while Pettinelli teaches employing certain algorithms to identify behavioral cues from multi-modal data it may not teach employing a trained machine-learning algorithm to perform this task, however, in an analogous reference Oliver teaches training a machine-language algorithm using multi-modal training data (see, e.g., F5, 314 and p4, 66 and 70) and then employing that trained algorithm to identify behavioral states from multi-modal data in real-time (see, e.g., F7 and p22 and 57);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.	
Specifically, it would have been obvious to have employed the features taught by Oliver instead of the algorithm taught by Pettinelli in regard to identifying behavioral cues from multi-modal data, by training an ML algorithm using training data comprising prosodic features and then using that trained model to identify certain prosodic features from multi-modal data, in order to more accurately characterize the prosodic features.

Furthermore, while Pettinelli teaches employing certain algorithms to classify a nature of the interaction from combined behavioral cues it may not teach employing a trained machine-learning algorithm to perform this task, however, in an analogous reference Oliver teaches training a machine-language algorithm using multi-modal training data (see, e.g., F5, 314 and p4, 66 and 70) and then employing that trained algorithm to identify behavioral states from multi-modal data in real-time (see, e.g., F7 and p22 and 57);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.	
Specifically, it would have been obvious to have employed the features taught by Oliver instead of the algorithm taught by Pettinelli in regard to classifying a nature of the interaction from combined behavioral cues, by training an ML algorithm using training data comprising combined behavioral cues and then using that trained model to identify the nature of the interaction from those cues, in order to more accurately characterize the nature of the interaction.
In regard to Claim 4, Pettinelli teaches these limitations.  See, e.g., p31-41.
In regard to Claim 7, Pettinelli teaches 
wherein the interaction involves a natural language dialog between the person and a computing device, and the method further comprises:
	(see, e.g., p26 in regard to “computing device”);
detecting, from the multi-modal data captured by at least one of the one or more
sensing devices, the plurality of different behavioral cues expressed by the person
during the natural language dialog;
	(see rejection of Claim 1);
recognizing…a temporal interaction sequence comprising a pattern of the
behavioral cues occurring over a time interval during the natural-language dialog;
	(see, e.g., F4, 451 and p66-67);
deriving, from the plurality of temporal interaction sequences, an assessment of a
portion of the natural-language dialog involving the person; and
(see, e.g., F4, 451 and p66-67);
formulating a portion of the natural-language dialog involving the computing-
device based on the assessment
	(see, e.g., F4, 495).
In regard to Claim 8, Pettinelli teaches these limitations.  See, e.g., p26.
In regard to Claim 9-10, Pettinelli teaches these limitations.  See, e.g., p66-67.
In regard to Claim 11, Pettinelli teaches these limitations.  See, e.g., p31-41.
In regard to Claim 12, Pettinelli teaches these limitations.  See, e.g., p41.
In regard to Claim 13, Pettinelli teaches these limitations.  See, e.g., p31-41.
In regard to Claim 14, Pettinelli teaches these limitations.  See, e.g., p53 and 66-67.
In regard to Claim 15, Pettinelli teaches these limitations.  See, e.g., p59.
In regard to Claim 16, Pettinelli teaches these limitations.  See, e.g., p31-41.
In regard to Claim 17-18, Pettinelli teaches these limitations.  See rejection of Claim 1.
In regard to Claim 25, Pettinelli teaches these limitations.  See rejection of Claim 1.
In regard to Claim 26, Pettinelli teaches these limitations.  See F4, 472, 490 and 495.


In regard to Claim 19, see rejection of Claim 1.
In regard to Claim 20, Pettinelli teaches these limitations.  See F4, 472, 490 and 495.
In regard to Claim 21, Pettinelli teaches these limitations.  See, e.g., p53 and 66-67.
In regard to Claim 22, Pettinelli teaches these limitations.  See rejection of Claim 1.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettinelli, in view of Oliver, in view of admitted prior art.
In regard to Claim 24, while Pettinelli teaches taking various actions (see, e.g., p56) it may fail to teach those actions then implemented by a virtual private assistant instead of by a human being, however,
the Examiner takes OFFICIAL NOTICE that employing a virtual private assistant was old and well-known at the time of Applicant’s invention.  Such functionality allows for more flexibility in terms of not requiring a human to interact in a conversation.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the virtual private assistant employing the suggestions for behavioral modification within the invention of the cited prior art so as to provide a smoother automatic conversation agent.
Furthermore, the Applicant failed to adequately traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
	Applicant argues on pages 10-12 of its Remarks in regard to the rejection made of Claim 1 under 35 USC 101 that it has claimed a “technical solution to a technical problem” and not an abstract idea.  Applicant’s argument is not persuasive because Applicant claims
collecting data:
	[receiving] multi-modal data associated with at least one participant of the interaction involving at least two participants;

analyzing that data:
determining, from at least the multi-modal data […] a plurality of
different behavioral cues expressed by the at least one of the participant during the
interaction by applying at least one […] classifier to the captured multi-modal data, the at least one […] classifier having been trained…using multimodal data comprising known respective behavioral cues; 
	combining at least some of the behavioral cues…sequences;
	determining a respective classification of a nature of at least a portion of the interaction from the combined behavioral cues…by using [an algorithm] to learn salient patterns…interaction; and

and providing an output based on that analysis:
	in response to a determination of a negative classification of the nature of at least the portion of the interaction…causing an output […] to communicate a message…interaction;

and claims directed to such subject matter have been held to be abstract ideas and patent ineligible as mental processes by the CAFC in decisions such as, e.g., Electric Power Group and University of Florida Research Foundation.  Furthermore, to the extent that Applicant’s claims are directed to teaching human subject (how to better engage in interactions) such subject matter has been held to be an abstract idea and patent ineligible as a method of organizing human activity by the CAFC in decisions such as In re Noble Systems Corporation (non-precedential).  Furthermore, to the extent that Applicant’s claimed limitations are directed to training and employing machine language models such subject matter has been held to be an abstract idea and patent ineligible as claiming a mathematical/statistical concept by the CAFC in decisions such as In re Board of Trustees of the Leland Stanford Junior University.
	Applicant argues on page 12 of its Remarks that certain features claimed by the Applicant “cannot be performed in the human mind or using pen and paper”.  Applicant’s argument is not persuasive for the reasons just stated supra as well as because the features claimed by the Applicant in addition to the abstract idea are not contended in the rejection to be capable of being performed mentally (e.g., the claimed “electronic sensing devices”).
	Applicant argues on pages 13-14 that it has claimed a “practical application,” however, Applicant does not identify any legal authority in support of its argument and it is, thereby, unpersuasive.  “Practical application” is one of the prongs of the two-part Mayo test but is instead a burden placed by the Office on the Examiners in order to state a prima facie 101 rejection and, in and of itself, is not a legal argument regard that test.
	Applicant’s arguments on pages 14-18 in regard to the rejection made of Claim 19 are duplicative of its arguments in regard to Claim 1 and are addressed by the responses to same made supra.

	Applicant’s arguments on pages 18-21 regarding the Office’s Example 39 are addressed by the responses made to similar arguments that appear in the Office action dated 4/28/22 at pages 25-26.  As further evidence that merely claiming the use of mathematical concepts for their generic, well-known, and conventional purposes (such as training and employing a machine language model to classify certain data) does not necessarily render patent eligible subject matter, Applicant is directed to the CAFC’s precedential decision in In re Board of Trustees of the Leland Stanford Junior University in which the Court held that even improvements made to the use of Hidden Markov Models (a form of machine learning) were not patent eligible.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections, which were necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715